Citation Nr: 0613633	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty service from March 1959 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah which denied entitlement to service 
connection for a cervical spine disorder, hearing loss, 
tinnitus, a low back disorder, and a skin disorder, to 
include as secondary to herbicide exposure.

Following appellate review in October 2004, the Board denied 
the veteran's claim for service connection for a cervical 
spine disorder.  The Board remanded the remaining issues of 
entitlement to service connection for hearing loss, tinnitus, 
a low back disorder and a skin disorder, to include as 
secondary to herbicide exposure, for additional development.  
Thereafter, by a January 2006 rating decision, the RO granted 
service connection for hearing loss and tinnitus.  As the 
veteran has not appealed the rating or effective dates 
assigned for either disability, such issues are not before 
the Board at this time.  See, e.g., Grantham v. Brown, 114 F. 
3d 1156 (1997).  The remaining unresolved issues for 
appellate consideration are entitlement to service connection 
for a low back strain and a skin disorder, to include as 
secondary to herbicide exposure.   


FINDINGS OF FACT

1.  The veteran was evaluated during service for low back 
pain but a chronic low back disability is not shown in the 
service medical records, to include the report of a 
separation examination; there is no post-service medical 
evidence of a low back disability, to include arthritis of 
the lumbosacral spine, until many years after the veteran's 
separation from service and the medical evidence shows no 
link between a current low back disability and service

2.  The veteran's skin disorder, diagnosed as actinic 
keratoses, seborrheic keratosis, and probable skin cancer, 
were not present during service, skin cancer was not present 
within one year of service, and there is no competent 
evidence that links any of the variously diagnosed skin 
diseases to service, to include exposure sun or to herbicide 
agents.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service; nor may arthritis of the 
lumbosacral spine may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The veteran's skin disorder was not incurred in or 
aggravated by active service; nor may skin cancer be presumed 
to have been incurred during active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in May 2001, July 2002, and November 2004 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  These statements further advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit any 
and all evidence relevant to the claim.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b) (1) with respect 
to this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The May 
2001, July 2002, and November 2004 VCAA letters specifically 
asked the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  Quartuccio, 
supra.  VA has taken all appropriate action to develop the 
veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed low back 
and skin disorders.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder and a 
skin disorder, to include as secondary to herbicide exposure, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of his claims for 
service connection for a low back disorder and a skin 
disorder, to include as secondary to herbicide exposure.  
Under these circumstances the evidence currently of record is 
adequate to adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran contends that he has a low back disorder and a 
skin disorder which began during his active service and have 
continued since that time.  He also asserts, in essence, that 
his skin disorder is linked to his exposure to Agent Orange 
during a tour of duty in Vietnam.

On the veteran's entrance examination, no abnormalities of 
the spine or skin were noted.  In a June 1960 treatment 
record, the veteran was diagnosed with chronic lumbosacral 
strain after straining his back.  It was noted that he has 
had chronic low back pain since he was 15 years old when he 
injured his back lifting heavy items.  The pain could be 
aggravated by protracted use and motion.  There was no 
radiation and there were no systemic or neurological 
symptoms.  The back examination was essentially negative 
except for tenderness over the L5-S1 interspinous ligaments.  
A contemporaneous X-ray study revealed no significant 
pathology.  The discharge examination was negative for any 
back or skin abnormalities.   

In a Report of Medical Examination and Report of Medical 
History dated in August 1973 for enlistment into the Naval 
Reserves, no back or skin abnormalities were noted.

Treatment records from Sevier Valley Hospital show that the 
veteran injured his back at work in September 1979.  

June 1995 to October 1996 radiology reports of the lumbar 
spine were received from Seviere Valley Hospital.  An August 
1995 computed tomography (CT) scan of the lumbar spine 
indicated degenerative changes without any significant 
posterior disc herniation present.  An October 1996 CT scan 
of the lumbar spine indicated degenerative changes in the 
lumbar spine and lumbosacral regions and narrowing of the 
intervertebral foramina at the lumbosacral level from 
osteophyte formation.  

In an October 1996 private treatment record, the veteran 
complained of low back pain.  The physician noted that the 
veteran had injured his back in September of 1996 in a fall.

In November 1996 private medical examination report reflected 
that the veteran suffered a work-related injury in September 
1996.  At that time, the veteran slipped and landed on his 
right upper extremity and right hip.  Almost immediately 
thereafter, he began to experience right shoulder and low 
back pain.

In a private neurological consultation dated in May 1998, the 
physician noted that the veteran drove a truck for the coal 
fields and did a lot of hauling and loading.  In particular, 
it was noted that the veteran sustained an injury in the fall 
of 1996.  He continued to have fairly consistent low back 
pain with lot of right radicular pain.  

Hospital records from Utah Valley Regional Medical Center 
show that the veteran underwent a L5- S1 discectomy and 
decompression of the lumbar spine in July 1998.  The 
admitting hospital report indicated that the veteran had done 
heavy work for most of his life and that he had on and off 
back pain since he slipped on some grease in 1996.   

In a July 1998 private medical examination report, the 
veteran complained of having low back pain.  The physician 
who conducted the examination indicated that the veteran was 
injured in 1995 after a fall at work.  Also in 1995, 
according to the report, the veteran voiced complaints of 
back pain and stated that he had been involved in many work-
related accidents with trauma to the back.  The physician 
diagnosed chronic low back pain, lumbar degenerative disc 
disease and lumbar radicular syndrome. 

A November 1998 decision from the Social Security 
Administration showed that the veteran was diagnosed with 
back disorders (discogenic and degenerative) of the cervical, 
thoracic and lumbar spine.  The disability was determined to 
have started in May 1998.

Medical treatment records dated from October 1998 to January 
1999 from Utah Valley Medical Center show that the veteran 
was seen for treatment and evaluation of his lumbar spine 
disorder.

VA hospitalization records dated in July 1999 show that the 
veteran underwent a repeat L4-5 microdiskectomy.  It was 
noted that the veteran was status post L4-5 microdiskectomy 
and L5-S1 fusion which was conducted in July 1998.  In 
October of 1998 he began experiencing increasing right lower 
extremity pain in the L5 distribution.

VA medical treatment records dated from April 1999 to July 
2001 show that the veteran received treatment for his lumbar 
spine.

In a January 2001 VA treatment record, the veteran's 
"problem list" included actinic keratosis, with no 
recurrence.

In October 2004, the Board remanded the case to the RO for a 
VA examination in order to determine the etiology of the 
veteran's low back and skin disorders.

The veteran underwent a VA examination in December 2004, 
however, the examiner noted that the claims file was not 
available for review.  The examination was conducted based on 
the veteran's reported history.  Examination of the skin 
revealed the presence of actinic keratoses on sun exposed 
areas of the back, shoulder, forearms, hand, scalp and dorsum 
of the hands and forearms.  The diagnosis was low back pain 
secondary to degenerative disc disease and post lumbar 
surgery syndrome and multiple actinic keratoses on the sun 
exposed areas of the body.  Based on a lack of a claims file 
and past medical evidence for review, the examiner could not 
comment upon causation of these conditions.  

The veteran underwent further VA examination in February 
2005.  The examiner noted that the claims file was available 
and that it was reviewed.  With regard to the veteran's skin 
lesions, the examiner noted that the scaly papules that he 
has on the sun exposed areas are consistent with actinic 
keratoses.  It was stated that actinic keratoses are the 
result of exposure to ultraviolet radiation from the sun.  
The findings on the examination were very consistent with 
actinic keratoses in sun exposed areas, forehead, back, arms 
and hands.  The examiner concluded that it was not at least 
as likely as not, or less than 50% probability that the 
veteran's lesions were caused by the toxins he was exposed to 
in the military.  

With regard to the low back, the diagnosis was degenerative 
disc disease.  The examiner noted that the veteran was 
evaluated for a strained back in service.  The X-ray report 
showed no pathology.  That service medical record also noted 
that the veteran already had a history of chronic low back 
pain since the age of 15, when he injured his back lifting 
heavy stones.  The veteran insisted that he initially hurt 
his back in service, however, according to the report, he did 
not have any radicular symptoms.  A July 1998 post-service 
treatment record indicates that the veteran had complained of 
back since he slipped on some grease in 1996.  He had an MRI 
scan that showed severe foraminal encroachment in the L5-S1 
with subtle extension of the disc and spur into the L5 canal.  
It also showed some degenerative changes in the herniation at 
L4-L5 on the right.  Because the examination report from 
service did not show any radicular symptoms and because there 
was a reported fall in 1996 that could account for his 
radicular symptoms, the examiner felt that the it was not as 
likely as not, or less than 50% probability that the 
veteran's current condition of the back with radicular 
symptoms was caused from his service-related injury.  

The veteran underwent a separate VA dermatology examination 
in February 2005.  The diagnoses were multiple actinic 
keratoses, seborrheic keratosis and probable basal cell 
carcinoma, left neck.  The examiner noted the presence of 
multiple facial and torso lesions which have been treated for 
many years, to include with liquid nitrogen.  The veteran was 
concerned that the skin cancer lesions are related to his 
time spent in service and exposure to Agent Orange.  In 
particular, it was reported that from 1959 he worked 
predominately on an Air Force carrier, and from 1959 to 1963, 
he worked on a flight deck of an air force carrier.  The 
veteran stated that this was the most sun exposure that he 
had in his life.    

In view of the fact that actinic keratoses and skin cancer 
are caused by a lifetime of sun exposure, it was the 
examiner's opinion that it was less likely than not that the 
veteran's actinic keratosis and skin cancer are significantly 
related to his sun exposure during service.  The examiner 
emphasized that sun exposure obtained by the veteran during 
his time in the service was contributing factor to his 
lesions, but 
in his estimation, this represented a small percent of his 
total lifetime sun exposure.   

In an undated statement, the veteran emphasized that the 
injury to his back in service was more than just a strain and 
that his skin disorder was due to Agent Orange exposure.  

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the general criteria for service connection, 
certain chronic diseases, including arthritis and a malignant 
tumor (to include skin cancer), may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Low Back Disorder

The Board initially observes that the veteran clearly suffers 
from a low back disability and has received considerable 
treatment for degenerative disc disease of the lumbar spine 
in the many years following his discharge from service.  
Based on a review of the evidence, however, the Board 
concludes that the veteran's current low back disorder is not 
related to service.  

The service medical records (SMRs) show that the veteran was 
treated during service for what was diagnosed as a chronic 
lumbosacral strain.  However, the remainder of the SMRs, to 
include the report of a separation examination, are negative 
for any abnormal findings relating to a low back disability.  
There is no post-service medical or X-ray evidence of a low 
back disability, to include arthritis of the lumbar spine, 
until many years after service.  This latter medical evidence 
shows that the veteran sustained a work-related back injury 
in 1979 and again during the 1990s and the only X-ray 
evidence of arthritis or disc disease of the lumbar spine is 
dated more than 30 years after service.  

The Board finds that the lack of evidence of treatment for so 
many years post-service and only after work-related injuries 
weighs against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  The only medical opinion of record addressing the 
question of a nexus to service is to the effect that there is 
no evidence of a link between current low back disability and 
service.  Specifically, a VA examiner in February 2005, after 
a review of the record and an examination of the veteran, 
concluded that the veteran's current low back disorder was 
more likely due to a post-service related injury.  This 
opinion is supported by the record, which shows several post-
service work-related back injuries.  Absent medical evidence 
linking a currently diagnosed back disability, to include 
arthritis and disc disease of the lumbar spine, to an 
incident of or finding recorded during the veteran's period 
of active duty, service connection for a back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309; Hickson, supra.

Skin Disorder

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).

While the veteran is presumed to have been exposed to 
herbicides as the result of his Vietnam service, and the 
disabilities listed in 38 C.F.R. § 3.309(e) include chloracne 
or other acneform disease consistent with chloracne, there is 
no competent evidence that the veteran has a skin disability 
listed in 38 C.F.R. § 3.309(e).  Specifically, the Board 
finds that there is no presumption of service connection for 
the veteran's skin diseases, diagnosed as actinic keratoses, 
seborrheic keratosis, and probable skin cancer, due to his 
exposure to herbicides under the provisions of 38 C.F.R. § 
3.309(e).

Notwithstanding the foregoing presumptive provisions 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98- 542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Turning next to the question of whether service connection 
for a skin disease may be granted on direct incurrence or a 
one year presumptive (for skin cancer) basis, the Board notes 
that the service medical records are negative for any 
findings relating to a skin disorder.  There is no post-
service medical evidence suggestive of a skin disease until 
many years post-service.  Thus, there is no basis to presume 
service connection for skin cancer under the provisions of 
38 C.F.R. § 3.307, 3.309(a).  As with the veteran's low back 
disability, the Board finds that the lack of evidence of 
treatment not only during service but for so many years post-
service weighs against the veteran's claim.  Maxon, supra. 

Two different VA clinicians provided medical opinions in 
February 2005 and both opinions weigh against the veteran's 
claim for service connection for a skin disorder.  One VA 
clinician reported that the findings on examination were 
consistent with actinic keratoses in sun exposed areas of the 
forehead, back, arms and hands and concluded that it was not 
as least as likely as not (i.e. less than a 50 percent 
probability) that the lesions were caused by the veteran's 
exposure to toxins in service.  Another VA clinician 
concluded that, in view of the fact that actinic keratosis 
and skin cancer are caused by a lifetime of sun exposure, it 
was less likely than not that these skin diseases are 
significantly related to sun exposure during service.  It was 
noted that the veteran's sun exposure during his period of 
service, to include Vietnam, represented only a small percent 
of his total lifetime exposure.  While the examiner noted 
that such exposure was a "contributing factor", it was also 
observed that the veteran's skin disease should not be 
considered service connected.  The opinion read in its 
entirety weighs against the contended causal relationship 
between in-service sun exposure and a current skin disease.  
Both opinions were based on a review of pertinent medical 
evidence and a physical examination of the veteran.

Absent medical evidence linking a currently diagnosed skin 
disease to an incident of or finding recorded during the 
veteran's period of active duty, and considering the negative 
evidence or absence of any complaint, let alone treatment, 
involving the veteran's skin for so many years after service, 
the Board finds that service connection for a skin disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Hickson, supra.

Conclusion

The Board recognizes the veteran's contentions regarding his 
belief that he has a low back disorder and a skin disease 
that began during or as the result of service. However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or medical 
causation of the claimed diseases.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a result, his own assertions are 
not probative to the question of whether he has a low back 
disorder or a skin disorder linked to any incident of 
service.

As the preponderance of the evidence is against the claims 
for service connection for a low back disorder and a skin 
disease, to include as due to exposure to herbicides agents, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a skin disease, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


